Citation Nr: 0300512	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
disability compensation in the amount of $38,721.24 is 
proper.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1977 to 
January 1980 and from March 1981 to July 1992.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in New York, New York.


FINDINGS OF FACT

1.  At discharge the veteran received a Special Separation 
Benefit in the amount of $38,721.24, pursuant to 10 
U.S.C.A. § 1174a.

2.  In February 1993, the RO granted service connection 
for multiple disabilities and notified the veteran of the 
award of compensation and that such award would be offset 
by the amount of his separation benefit as the law 
prohibited the receipt of concurrent benefits.


CONCLUSION OF LAW

The recoupment of a separation benefit by withholding the 
veteran's VA disability compensation in the amount of 
$38,721.24 is proper.  10 U.S.C.A. § 1174 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.500, 3.700 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case are as follows.  At 
discharge from service the veteran received a Special 
Separation Benefit payment, pursuant to 
10 U.S.C.A. § 1174, in the amount of $38,721.24.  The 
veteran reported such receipt on his initial application 
for VA benefits.  In February 1993, the RO granted service 
connection for multiple disabilities.  The RO then 
notified the veteran of the award of compensation and 
further informed him that such compensation award would be 
withheld to offset the full amount of his Special 
Separation Benefit.  The veteran argues that the Special 
Separation Benefit he received at service discharge was 
unconnected to any medical condition and that as such it 
should not be subject to offset.  

The recoupment of the veteran's separation payment from 
his VA disability compensation benefits is required by 
Congress.  Statute provides that a member who has received 
separation pay under 10 U.S.C.A. § 1174, or severance pay 
or re-adjustment pay under any other provision of law, 
based on service in the armed forces shall not be 
deprived, by reason of receipt of such separation pay, 
severance pay, or re-adjustment pay, of any disability 
compensation to which he is entitled under the law 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total 
amount of separation pay, severance pay, and re-adjustment 
pay received.  10 U.S.C.A. § 1174(h)(2).  This statute is 
implemented by VA in 38 C.F.R. § 3.700(a)(5)(i), which 
states that, "[a] veteran who has received separation pay 
may receive disability compensation for disability 
incurred in or aggravated by service prior to the date of 
receipt of the separation pay subject to recoupment of the 
total amount received as separation pay."

An opinion of the VA General Counsel, VAOPGCPREC 14-92 
(1992), published at 57 Fed. Reg. 49,746 (June 22, 1992) 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of 
special separation benefits received by a former member of 
the armed forces."  See also VAOPGCPREC 12-96 (1996), 
published at 61 Fed. Reg. 66,750 (November 21, 1996).

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's 
Office of General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991).  When the law is clear, as in this case, 
there is no other option but to apply the plain meaning of 
the statute.  The recoupment of the Special Separation 
Benefit paid to the veteran at discharge from service, by 
withholding in monthly allotments payments of disability 
compensation benefits, is required by law.  10 U.S.C. § 
1174; 38 C.F.R. § 3.700(a)(5)(i).  Inasmuch as VA does not 
have any discretion in the recoupment of the separation 
pay, the veteran has failed to state a claim upon which 
relief may be granted, and the claim must be denied for 
lack of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 429 (1994).  

The Board recognizes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  In the instant case, 
however, the veteran disagrees not with the facts or 
evidence presented, but with the provisions of law 
governing payment of military separation pay and 
recoupment of such from VA benefits.  The United States 
Court of Appeals for Veterans Claims has held that in 
cases such as this, where the law and not the evidence is 
dispositive, the VCAA is not applicable to the appeal.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, 
no further action is required pursuant to the VCAA.  


ORDER

The Board having determined that recoupment of the 
veteran's separation pay by withholding VA disability 
compensation benefits in the amount of $38,721.24 is 
proper, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

